Title: Thomas Jefferson to Craven Peyton, 3 April 1813
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir

Monticello
Apr. 3.
13.
          As I presume you will go to court
tomorrow, and I shall not, I must ask the favor of you to call on me.
the perseverance
and hostility of Capt
Meriwether renders
Hornsby’s claim a very serious thing,
and he will probably endeavor to
engage the
other two infant claimants
to refuse their confirmation also. I wish to consult you on the best means of
treating with those claimants & obtaining their confirmation.
affectionately your’s
          Th:
            Jefferson
        